               Case 3:21-cr-00011-WHA Document 65 Filed 03/01/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6937
             FAX: (415) 436-7234
 8           benjamin.kingsley@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         ) Case No. CR 21-011 WHA
14                                                     )
             Plaintiff,                                ) GOVERNMENT STATEMENT RE JURY TRIAL
15                                                     )
        v.                                             )
16                                                     )
     CHEN SONG,                                        )
17                                                     )
             Defendant.                                )
18                                                     )

19           Defendant is alleged to be a member of the military of the People’s Republic of China. It is the
20 government’s preference that this case proceed as normally as possible despite the COVID-19

21 pandemic, and the government therefore requests a jury trial in this matter.

22           However, the government recognizes that defendant has requested a bench trial and is not willing
23 to agree to waivers of time. The government also understands that, at the present time, the Court is not

24 conducting out-of-custody jury trials, and the COVID-19 pandemic may affect the Court’s ability to go

25 forward in April with a jury trial for an out-of-custody defendant. As a result, if the Court is unable to

26 hold a jury trial in this matter safely in April, the government consents to a bench trial.

27 //

28 //

     GOV’T STATEMENT RE JURY TRIAL
     CR 21-011 WHA                                    1
            Case 3:21-cr-00011-WHA Document 65 Filed 03/01/21 Page 2 of 2




 1    Dated: March 1, 2021                     STEPHANIE M. HINDS
                                               Acting United States Attorney
 2

 3

 4                                             __/s/___________________________________
                                               BENJAMIN KINGSLEY
 5                                             ERIC CHENG
                                               Assistant United States Attorneys
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     GOV’T STATEMENT RE JURY TRIAL
     CR 21-011 WHA                        2
